DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-8 are pending.
2.	Claims 6-8 has overcome the rejection under 35 U.S.C. 101, necessitated by the current amendment.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/18/22was filed after the mailing date of the Claims on 4/20/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanari [JP 2017195627] in view of Wilkens, et al. [US 20160350749].
Claim 1:	Wilkens, et al. teach a data registration method performed by a computer, comprising: 
receiving a request for registering data from a user terminal, wherein the data includes a plurality of items; [Wilkins: Para 0024-0027; Ownership of the digital transactional items may be based on ownership entries in distributed ledgers that are maintained by network nodes. The distributed ledgers (e.g., block chain for Bitcoin) record entries for each change of ownership of each digital transactional item and may be mathematically linked to the key pairs. Digital transactional items committed to orders and committed order transactions are associated with the customer committed account. Each of these accounts are used to trade digital transactional items and more particularly to obfuscate intent of an order while trading digital transactional items. For purposes of this disclosure “addressed account” means the same as “digital account,” “digital wallet,” “registry,” “customer portfolio/committed wallet,” and “wallet”. The “registering data” can be given the broadest interpretation (BRI) as a form to record or store information. As such, registering data suggests generate/create an entry (entries) of the data (or items), which may be in association to an account/profile, entity or user, etc. Thus, by an account containing data that may be for example trading or other transaction related suggest the demand for data (with items) to be registered at some point in order for trading. More examples on para 0038, 0049, 0052]
receiving information indicating one of the items of the data is to be encrypted; [Wilkins: Para 0028, 0073; Encrypting operation encrypts the data associated with the order. More examples on para 0100, 0121]
**generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item; [**As rejected under a secondary reference, discussion below]
acquiring a public key for each account of a user having access authority to the item; [Wilkins: Para 0035, 0040; key pairs may be used by trading system to prove that the transaction was authorized by the broker-dealer (e.g., if the broker-dealer signs the transaction with its private key, can validate using the broker-dealer's public key)]
**encrypting the common key [**As rejected under a secondary reference, discussion below] with the public key for each account; [Wilkins: Para 0048-0049; key pairs used to create addressed accounts and uses the key pair for transactions. See also 0065, 0073; encryption with public key. Per BRI, a common key may be a type of key that can shared or public (i.e. shared or public key)]
 registering the common key encrypted for each account in a distributed ledger; [Wilkins: Para 0043, 0055]
encrypting the item using the common key; and [Wilkins: Para 0040, 0053; public key of the ATS key pair is used by the Crypto Integration Platform, specifically the Crypto Bridge, to encrypt orders (which includes items/shares of data)]
registering the data in the distributed ledger with a single transaction, wherein the transaction includes the item encrypted with the common key [Wilkins: Para 0057; can record the transaction to the distributed ledger showing that X shares. See also para 0066-0067] and the remaining items of the data unencrypted with the common key. [Wilkins: Para 0059; The transaction including the clear text (i.e., unencrypted, readable) order information is recorded to the ledger in recording operation and published. See also para 0093]
Wilkins discloses the “common key” as one of the key of a public key pair. Wilkins discusses digital transactional items traded via trading systems such as crypto exchanges and ATSs may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked. One key is a public key that is freely shared among nodes in a peer-to-peer network [Wilkins: para 0023]. However, Wilkins did not clearly include “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key for each account”.
Masanari teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item”, by disclosing the first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption [Masanari: Para 0023]. See also para 0026, 0028. Further, Masanari discloses “encrypting the common key with the public key”, by encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key [Masanari: Para 0029, 0043]. Accordingly, Masanari obviously suggest “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key for each account”, where motivation is to ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masanari with Wilkins to teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key for each account” for the reason ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Claim 2:  See Wilkins: para 0024-0027, 0055; discussing the data registration method according to claim 1, further comprising: encrypting an item that is included in the data and corresponds to the common key, using the common key; and registering data including the encrypted item in the distributed ledger via a transaction.
Claim 3:  Objected
Claim 4:  See Wilkins: para 0040; discussing the data registration method according to claim 1, wherein the common key is generated in response to reception of the request for registering the data in the distributed ledger.
Claim 5:	Wilkens, et al. teach a data decryption method performed by a computer, comprising: 
acquiring data that is registered in a distributed ledger via a single transaction, single transaction, wherein the data includes a plurality of items, one of the items is an encrypted item encrypted with an associated common key  [Wilkins: Para 0028, 0073; Encrypting operation encrypts the data associated with the order. More examples on para 0100, 0121] and the remaining items are unencrypted with the associated common key; [Wilkins: Para 0059; The transaction including the clear text (i.e., unencrypted, readable) order information is recorded to the ledger in recording operation and published. See also para 0075, 0093]
acquiring concealment management information registered in the distributed ledger [Wilkins: Para 0024-0027; Ownership of the digital transactional items may be based on ownership entries in distributed ledgers that are maintained by network nodes. The distributed ledgers (e.g., block chain for Bitcoin) record entries for each change of ownership of each digital transactional item and may be mathematically linked to the key pairs. Digital transactional items committed to orders and committed order transactions are associated with the customer committed account. Each of these accounts are used to trade digital transactional items and more particularly to obfuscate intent of an order while trading digital transactional items. For purposes of this disclosure “addressed account” means the same as “digital account,” “digital wallet,” “registry,” “customer portfolio/committed wallet,” and “wallet”. The information registered can be given the broadest interpretation (BRI) as a form to record or store information. As such, registered data/information suggests generate/create an entry (entries) of the data (or items), which may be in association to an account/profile, entity or user, etc. Thus, by an account containing data that may be for example trading or other transaction related suggest the demand for data (with items) to be registered at some point in order for trading. More examples on para 0038, 0049, 0052], **wherein the concealment management information includes the associated common key encrypted with a public key [**As rejected under a secondary reference, discussion below] for a user having access authority; [Wilkins: Para 0035, 0040; key pairs may be used by trading system to prove that the transaction was authorized by the broker-dealer (e.g., if the broker-dealer signs the transaction with its private key, can validate using the broker-dealer's public key)] 
decrypting the **encrypted associated common key using a secret key corresponding to an account of the user having access authority to obtain a decrypted associated common key; and [Wilkins: Para 0029; the trading system decrypts the order data using the trading system's private key (or secret key) and can validate the broker-dealer's signature using the broker-dealer's public key. See also para 0059, 0067]
decrypting the encrypted item using the decrypted associated common key; and [Wilkins: Para 0040, 0059]
providing the data to the account of the user, wherein the data includes the decrypted item and the remaining items. [Wilkins: Para 0040, 0067]
Wilkins discloses the “common key” as one of the key of a public key pair. Wilkins discusses digital transactional items traded via trading systems such as crypto exchanges and ATSs may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked. One key is a public key that is freely shared among nodes in a peer-to-peer network [Wilkins: para 0023]. However, Wilkins did not clearly include “wherein the concealment management information includes the associated common key encrypted with a public key”.
Masanari teach the first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption [Masanari: Para 0023]. Further, Masanari discloses “wherein the concealment management information includes the associated common key encrypted with a public key”, by encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key [Masanari: Para 0029, 0043]. Accordingly, Masanari obviously suggest “wherein the concealment management information includes the associated common key encrypted with a public key”, where motivation is to ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masanari with Wilkins to teach “wherein the concealment management information includes the associated common key encrypted with a public key” for the reason ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Claim 6:	Wilkens, et al. teach non-transitory computer readable medium, storing a program that causes a computer to execute a process, comprising: 
registering account information for a user having access authority to an encrypted item of data registered in a distributed ledger [Wilkins: Para 0028; The order, including a reference to the committed transaction, is recorded on a distributed ledger. Encrypting the order and publishing it to the distributed ledger results in the order being obfuscated. The order is signed with the broker-dealer's private key (i.e., authorizing the transaction), which can be used by the trading system to ensure that the order was authorized], wherein the account information includes a public key for the user via a transaction; [Wilkins: Para 0043, 0055]
receiving a request for registering data from a user terminal, wherein the data includes a plurality of items of data; [Wilkins: Para 0024-0027; Ownership of the digital transactional items may be based on ownership entries in distributed ledgers that are maintained by network nodes. The distributed ledgers (e.g., block chain for Bitcoin) record entries for each change of ownership of each digital transactional item and may be mathematically linked to the key pairs. Digital transactional items committed to orders and committed order transactions are associated with the customer committed account. Each of these accounts are used to trade digital transactional items and more particularly to obfuscate intent of an order while trading digital transactional items. For purposes of this disclosure “addressed account” means the same as “digital account,” “digital wallet,” “registry,” “customer portfolio/committed wallet,” and “wallet”. The “registering data” can be given the broadest interpretation (BRI) as a form to record or store information. As such, registering data suggests generate/create an entry (entries) of the data (or items), which may be in association to an account/profile, entity or user, etc. Thus, by an account containing data that may be for example trading or other transaction related suggest the demand for data (with items) to be registered at some point in order for trading. More examples on para 0038, 0049, 0052] 
receiving information indicating one of the items of data is the encrypted item; [Wilkins: Para 0028, 0073; Encrypting operation encrypts the data associated with the order. More examples on para 0100, 0121]
receiving information on the public key for the user having access authority; [Wilkins: Para 0035, 0040; key pairs may be used by trading system to prove that the transaction was authorized by the broker-dealer (e.g., if the broker-dealer signs the transaction with its private key, can validate using the broker-dealer's public key).] 
**encrypting an associated common key for the item with the public key [**As rejected under a secondary reference, discussion below] for the user having access authority; and [Wilkins: Para 0048-0049; key pairs used to create addressed accounts and uses the key pair for transactions. See also 0065, 0073; encryption with public key. Per BRI, a common key may be a type of key that can shared or public (i.e. shared or public key)] 
registering the data in the distributed ledger with a single transaction [Wilkins: Para 0057; can record the transaction to the distributed ledger showing that X shares. See also para 0066-0067], wherein the transaction includes the encrypted item encrypted with the associated common key and remaining items of the data unencrypted with the associated common key, [Wilkins: Para 0059; The transaction including the clear text (i.e., unencrypted, readable) order information is recorded to the ledger in recording operation and published. See also para 0093]
wherein the associated common key is decrypted using a secret key corresponding to the public key for the user having access authority, and  [Wilkins: Para 0029; the trading system decrypts the order data using the trading system's private key (or secret key) and can validate the broker-dealer's signature using the broker-dealer's public key. See also para 0059, 0067]
the decrypted associated the common key is used for decrypting the encrypted item. [Wilkins: Para 0059]
Wilkins discloses the “common key” as one of the key of a public key pair. Wilkins discusses digital transactional items traded via trading systems such as crypto exchanges and ATSs may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked. One key is a public key that is freely shared among nodes in a peer-to-peer network [Wilkins: para 0023]. However, Wilkins did not clearly include “encrypting an associated common key for the item with the public key”.
Masanari teach the first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption [Masanari: Para 0023]. Further, Masanari discloses “encrypting an associated common key for the item with the public key”, by encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key [Masanari: Para 0029, 0043]. Accordingly, Masanari obviously suggest “encrypting an associated common key for the item with the public key”, where motivation is to ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masanari with Wilkins to teach “encrypting an associated common key for the item with the public key” for the reason ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Claim 7:	Wilkens, et al. teach a computer, comprising: 
at least one memory; and [Wilkins: Para 0045]
a processor, wherein the processor is configured to access the at least one memory and to execute functions that perform: [Wilkins: Para 0045]
receiving a request for registering data from a user terminal, wherein the data includes a plurality of items; [Wilkins: Para 0024-0027; Ownership of the digital transactional items may be based on ownership entries in distributed ledgers that are maintained by network nodes. The distributed ledgers (e.g., block chain for Bitcoin) record entries for each change of ownership of each digital transactional item and may be mathematically linked to the key pairs. Digital transactional items committed to orders and committed order transactions are associated with the customer committed account. Each of these accounts are used to trade digital transactional items and more particularly to obfuscate intent of an order while trading digital transactional items. For purposes of this disclosure “addressed account” means the same as “digital account,” “digital wallet,” “registry,” “customer portfolio/committed wallet,” and “wallet”. The “registering data” can be given the broadest interpretation (BRI) as a form to record or store information. As such, registering data suggests generate/create an entry (entries) of the data (or items), which may be in association to an account/profile, entity or user, etc. Thus, by an account containing data that may be for example trading or other transaction related suggest the demand for data (with items) to be registered at some point in order for trading. More examples on para 0038, 0049, 0052] 
receiving information indicating one of the items of the data is to be encrypted; [Wilkins: Para 0028, 0073; Encrypting operation encrypts the data associated with the order. More examples on para 0100, 0121]
**generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item; [**As rejected under a secondary reference, discussion below]
 acquiring a public key for each account of a user having access authority to the item; [Wilkins: Para 0035, 0040; key pairs may be used by trading system to prove that the transaction was authorized by the broker-dealer (e.g., if the broker-dealer signs the transaction with its private key, can validate using the broker-dealer's public key).] 
**encrypting the common key with the public key [**As rejected under a secondary reference, discussion below] for each account; [Wilkins: Para 0048-0049; key pairs used to create addressed accounts and uses the key pair for transactions. See also 0065, 0073; encryption with public key. Per BRI, a common key may be a type of key that can shared or public (i.e. shared or public key)]
registering the common key encrypted for each account in a distributed ledger; [Wilkins: Para 0043, 0055] 
encrypting the item using the common key; and[Wilkins: Para 0040, 0053; public key of the ATS key pair is used by the Crypto Integration Platform, specifically the Crypto Bridge, to encrypt orders (which includes items/shares of data)]
registering the data in the distributed ledger with a single transaction [Wilkins: Para 0057; can record the transaction to the distributed ledger showing that X shares. See also para 0066-0067], wherein the transaction includes the item encrypted with the common key and the remaining items of the data unencrypted with the common key. [Wilkins: Para 0059; The transaction including the clear text (i.e., unencrypted, readable) order information is recorded to the ledger in recording operation and published. See also para 0093]
Wilkins discloses the “common key” as one of the key of a public key pair. Wilkins discusses digital transactional items traded via trading systems such as crypto exchanges and ATSs may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked. One key is a public key that is freely shared among nodes in a peer-to-peer network [Wilkins: para 0023]. However, Wilkins did not clearly include “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key”.
Masanari teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item”, by disclosing the first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption [Masanari: Para 0023]. See also para 0026, 0028. Further, Masanari discloses “encrypting the common key with the public key”, by encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key [Masanari: Para 0029, 0043]. Accordingly, Masanari obviously suggest “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key”, where motivation is to ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masanari with Wilkins to teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key” for the reason ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Claim 8:	Wilkens, et al. teach a non-transitory computer readable storage medium storing a program that causes a computer to execute a process comprising: 
receiving a request for registering data from a user terminal, wherein the data includes a plurality of items; [Wilkins: Para 0024-0027; Ownership of the digital transactional items may be based on ownership entries in distributed ledgers that are maintained by network nodes. The distributed ledgers (e.g., block chain for Bitcoin) record entries for each change of ownership of each digital transactional item and may be mathematically linked to the key pairs. Digital transactional items committed to orders and committed order transactions are associated with the customer committed account. Each of these accounts are used to trade digital transactional items and more particularly to obfuscate intent of an order while trading digital transactional items. For purposes of this disclosure “addressed account” means the same as “digital account,” “digital wallet,” “registry,” “customer portfolio/committed wallet,” and “wallet”. The “registering data” can be given the broadest interpretation (BRI) as a form to record or store information. As such, registering data suggests generate/create an entry (entries) of the data (or items), which may be in association to an account/profile, entity or user, etc. Thus, by an account containing data that may be for example trading or other transaction related suggest the demand for data (with items) to be registered at some point in order for trading. More examples on para 0038, 0049, 0052] 
receiving information indicating one of the items of the data is to be encrypted; [Wilkins: Para 0028, 0073; Encrypting operation encrypts the data associated with the order. More examples on para 0100, 0121]
**generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item; [**As rejected under a secondary reference, discussion below]
acquiring a public key for each account of a user having access authority to the item; [Wilkins: Para 0035, 0040; key pairs may be used by trading system to prove that the transaction was authorized by the broker-dealer (e.g., if the broker-dealer signs the transaction with its private key, can validate using the broker-dealer's public key)] 
**encrypting the common key with the public key [**As rejected under a secondary reference, discussion below] for each account; [Wilkins: Para 0048-0049; key pairs used to create addressed accounts and uses the key pair for transactions. See also 0065, 0073; encryption with public key. Per BRI, a common key may be a type of key that can shared or public (i.e. shared or public key)]
registering the common key encrypted for each account in a distributed ledger; [Wilkins: Para 0043, 0055] 
encrypting the item using the common key; and [Wilkins: Para 0040, 0053; public key of the ATS key pair is used by the Crypto Integration Platform, specifically the Crypto Bridge, to encrypt orders (which includes items/shares of data)]
registering the data in the distributed ledger with a single transaction [Wilkins: Para 0057; can record the transaction to the distributed ledger showing that X shares. See also para 0066-0067], wherein the transaction includes the item encrypted with the common key and the remaining items of the data unencrypted with the common key. [Wilkins: Para 0059; The transaction including the clear text (i.e., unencrypted, readable) order information is recorded to the ledger in recording operation and published. See also para 0093]
Wilkins discloses the “common key” as one of the key of a public key pair. Wilkins discusses digital transactional items traded via trading systems such as crypto exchanges and ATSs may be transferred to other owners using cryptographic techniques such as public-key cryptography and bidirectional encryption. Public-key cryptography requires a key pair, where the two keys are mathematically linked. One key is a public key that is freely shared among nodes in a peer-to-peer network [Wilkins: para 0023]. However, Wilkins did not clearly include “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key”.
Masanari teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item”, by disclosing the first common key is a key generated by the common key generation unit and is a key commonly used for both encryption and decryption [Masanari: Para 0023]. See also para 0026, 0028. Further, Masanari discloses “encrypting the common key with the public key”, by encrypting a common key by itself or another public key, a function of encrypting data with a common key, a function of encrypted common A function of decrypting the key with its own secret key, and a function of decrypting the encrypted data with the common key [Masanari: Para 0029, 0043]. Accordingly, Masanari obviously suggest “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key for each account”, where motivation is to ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Masanari with Wilkins to teach “generating a common key for encrypting and decrypting the item, wherein the common key is associated with the item” and “encrypting the common key with the public key for each account” for the reason ensure the confidentiality with respect to specific information and the management burden of the common key can be reduced.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-2 and 4-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In response to the arguments are thus moot as they are directed towards the current amendment which recites new limitations.
	In response to argument where JP 627 does not describe a single block that includes both encrypted and unencrypted items or a common key associated with an item:	
	The common key associated with an item is addressed in the current rejection which is now rejected under the Wilkens and Masanari combination.
	As for the single block, which is not suggested nor explicitly claimed. The claimed invention only recite single transaction (“registering the data in the distributed ledger with a single transaction”) where the one transaction is associated or linked to the data. The claims do not limit the single block nor limit the single transaction to the one distributed ledger. As a matter of Applicant’s original disclosure, which confirms Examiner’s interpretation for the single transaction, that pluralities of transactions can be recorded/registered in the distributed ledger [See specification: 0020, 0068, 0067].

Allowable Subject Matter
6.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
/BEEMNET W DADA/Primary Examiner, Art Unit 2435